Citation Nr: 0111216	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center, Coatesville, 
Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement by VA for medical 
expenses incurred in connection with the veteran's emergency 
care and transportation on November 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from May 1963 to October 1966 
and from March 1967 to March 1970.

This appeal arises from a July 1999 decision by the Medical 
Administration Service of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Coatesville, Pennsylvania, 
which denied the veteran's claim for payment of medical 
expenses he incurred from emergency care and transportation 
on November 12, 1998.  The veteran appealed this 
determination.

A review of the claims file indicates that the veteran had 
timely appealed a number of adverse decisions by the 
Philadelphia, Pennsylvania RO.  These included entitlement to 
service connection for a back disability; residuals of 
malaria; residuals of exposure to a toxic herbicide to 
include a multiple joint disorder, a skin disease and 
diabetes; and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of surgery to his face and nose.  
However, it is clear that in October 1997 the veteran 
requested that all pending issues before VA be withdrawn.  
Thus, the Board of Veterans' Appeals (Board) does not have 
jurisdiction to consider these issues at the present time.

Based on the veteran's written statements of April and August 
2000, he wishes to file a claim for entitlement to service 
connection for peripheral neuropathy due to exposure to a 
toxic herbicide.  In addition, it appears that he wants his 
claims for service connection for malaria and for diabetes 
resulting from exposure to a toxic herbicide to be reopened.  
The Board finds these claims are not properly before it at 
the present time and that they are not inextricably 
intertwined with the issue on appeal.  By letter of August 
2000, the RO informed the veteran that to have these claims 
considered he was required to submit evidence that would make 
these claims well-grounded under the provisions of 
38 U.S.C.A. § 5107(a) that existed at that time.  The Board 
notes, however, that in November 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This act introduces several fundamental changes into VA's 
adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist him is invoked.  
Therefore, these matters are referred to the RO for the 
appropriate action in light of this new legislation.


FINDINGS OF FACT

1.  Effective March 28, 1996, the veteran was awarded a 
permanent and total disability evaluation for a service-
connected disability.

2.  The veteran incurred expenses totaling $433.00 for 
emergency care and transportation resulting from a November 
12, 1998, motor vehicle accident.

3.  It was not reasonable, sound, wise, or practicable for 
the veteran to have obtained VA authorization for the 
emergency care and transportation he received on November 12, 
1998.


CONCLUSION OF LAW

The veteran is entitled to VA payment or reimbursement for 
emergency services and transportation provided on November 
12, 1998, in an amount totaling $433.00.  38 U.S.C.A. 
§§ 1724, 1728 (West 1991 & Supp. 2000); 38 C.F.R. § 17.120, 
17.121, 17.124, 17.126, 17.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the claims file indicates that the veteran is 
currently service-connected for post traumatic stress 
disorder (PTSD).  Service connection was granted effective 
April 25, 1990, and a 30 percent evaluation was initially 
assigned.  However, the veteran was later awarded a total 
disability evaluation for his PTSD effective March 28, 1996.

A facsimile transmission cover sheet dated in July 1999 from 
a community ambulance company requested that VA pay the 
enclosed bill for emergency care and transportation.  This 
bill indicated that the ambulance company had picked the 
veteran up at the scene of a motor vehicle accident on 
November 12, 1998, and transported him to a nearby private 
hospital for "complications from trauma."  The charges 
included $175.00 for emergency basic life support, a 
"mileage charge" of $5.00 a mile for thirty miles totaling 
$150.00, $40.00 for a cervical collar, $30.00 for a "usage 
fee", $30.00 for oxygen, and two pairs of gloves at $4.00 a 
piece for a total of $8.00.  This resulted in a total amount 
due of $433.00.  By letter of late July 1999, the VAMC 
informed the community ambulance service that it was not 
authorized to pay for this care and transportation.  

In his notice of disagreement received the next day, the 
veteran contended that he was entitled to VA reimbursing him 
for the ambulance service since he had a total disability 
evaluation for a service-connected disability.  He also 
alleged that his motor vehicle accident occurred while he was 
traveling to the VAMC for treatment.  The veteran claimed 
that at the time of the accident, he requested that the 
ambulance take him to the VAMC, but this request was denied 
and he instead was taken to a private hospital.

II.  Analysis

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

a.  Care or services not previously authorized were 
rendered to a veteran in need of such care or services:

For any disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability;

And,

b.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health;

And,

c.  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  

38 C.F.R. § 17.120.

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  38 C.F.R. § 17.121.  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

Claims for costs of services not previously authorized shall 
be on such forms as shall be prescribed and shall include the 
following:

a.  The claimant shall specify the amount claimed and 
furnish bills, vouchers, invoices, or receipts or other 
documentary evidence establishing that such amount was 
paid or is owed, 

And,

b.  The claimant shall provide an explanation of the 
circumstances necessitating the use of community medical 
care, services, or supplies instead of VA care, 
services, or supplies, 

And,

c.  The claimant shall furnish such other evidence or 
statements as are deemed necessary and requested for 
adjudication of the claim.

38 C.F.R. § 17.124.

Claims for payment or reimbursement of the expenses of 
medical care or services not previously authorized must be 
filed within 2 years after the date the care or services were 
rendered (and in the case of continuous care, payment will 
not be made for any part of the care rendered more than 2 
years prior to filing claim). 38 C.F.R. § 17.126.

The Board finds that the veteran has filed the appropriate 
claim for payment or reimbursement of incurred medical 
expenses.  That is, VA has received a copy of the bill for 
the veteran's emergency care and transportation in November 
1998, the veteran has provided a statement regarding the 
circumstances of this transportation and care, and the claim 
was received within two years of the November 1998 motor 
vehicle accident.  Therefore, the veteran has met the 
criteria for a recognized claim for payment or reimbursement 
of incurred medical expenses under the provisions of 
38 C.F.R. §§ 17.124 and 17.126.  However, in December 1999, 
the veteran alleged that his incurred medical expenses 
totaled $486.00.  The invoice from the ambulance service in 
question amounted to only $433.00 and a collection notice of 
May 1999 noted a figure of $423.00.  There is no documentary 
evidence of record to establish that the veteran incurred an 
additional $53.00 in medical expenses from his motor vehicle 
accident in November 1998.  Therefore, at the present time, 
this $53.00 of medical expenses cannot be considered a valid 
claim under the provisions of 38 C.F.R. §§ 17.124 and 17.126.

It is clear that the veteran has been evaluated as totally 
disabled due to his service-connected PTSD.  He further has 
been granted Chapter 35 benefits based on a finding of 
permanence.  The description of the motor vehicle accident in 
the ambulance company's bill, while brief, does indicate that 
his care and transportation in November 1998 was required as 
a medical emergency.  This is supported by the noted use of a 
cervical collar and oxygen.  It is therefore determined by 
the Board that delays in this emergency care and 
transportation could have potentially been hazardous to the 
life and health of the veteran.  The record indicates that 
the veteran was taken to a private medical facility in 
November 1998.  However, this facility's charges are not the 
issue in the present claim, the only claimed charges being 
emergency care and transportation provided by the ambulance 
service.  There is no indication that the Coatesville VAMC 
was able to provide offsite emergency care and transportation 
and, in fact, the VAMC conceded in July 1999 that obtaining 
advanced authorization after an automobile accident "would 
be almost impossible."  It would therefore be reasonable to 
assume that even if the veteran had been able to contact the 
VAMC immediately after his accident, it would have been 
highly unlikely that the VAMC could have arranged for onsite 
emergency care and transportation in a timely manner.  Based 
on this analysis, the Board finds that it would not have been 
reasonable, practicable, or wise to obtain VA authorization 
for onsite emergency care or transportation in November 1998.  
There is no evidence of record that would indicate that the 
veteran obtained this private emergency care and 
transportation in preference to care and transportation 
provided by the U. S. Government, assuming, of course, that 
such emergency services were even available from a U. S. 
Government source.

It has been reported by the veteran that the ambulance 
service that transported him to a private facility in 
November 1998 refused his request to be taken to the VAMC.  
The Board recognizes that in many jurisdictions emergency 
services are required by law to transport patients to the 
nearest available hospital, regardless of the patient's 
requests.  In any event, this issue is irrelevant to the 
current claim, as the charges at issue are for onsite 
emergency care and transportation, not for care at the 
private facility in question.

Based on the above analysis, and resolving any doubt in the 
veteran's favor, the Board finds that he his entitled to VA 
payment or reimbursement for emergency care and 
transportation provided on November 12, 1998, in the amount 
of $433.00.  


ORDER

VA payment or reimbursement for emergency care and 
transportation provided on November 12, 1998, in the amount 
of $433.00, is granted.


REMAND

As discussed in the introduction, the Veterans Claims 
Assistance Act of 2000 was recently signed into law.  This 
act introduces several fundamental changes into VA's 
adjudication process to include changes to VA's duty to 
assist the claimant and requirements of notification.  As the 
new procedures could not have been followed by the RO during 
the pendency of this appeal, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Regarding VA requirements for notification, 38 U.S.C. 
§ 5103(a) requires that upon receipt of a complete or 
"substantially complete" application, VA must notify the 
claimant and his representative of any information or 
evidence needed to substantiate this claim.  VA must inform 
the claimant of which portion of this evidence must be 
provided by him and which would be obtained by VA.  As noted 
in the above decision, the veteran indicated in December 1999 
that he had incurred an additional $53.00 debt regarding his 
motor vehicle accident in November 1998.  The veteran has 
failed to provide evidence sufficient to present a valid 
claim regarding these expenses.  Accordingly, VA must provide 
notification to the veteran and his representative that he is 
responsible for furnishing bills, vouchers, invoices, 
receipts or other documentary evidence establishing that the 
$53.00 was paid, or is owed, in connection with his November 
1998 motor vehicle accident.  He must also provide an 
explanation of the circumstances under which these expenses 
were incurred.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The VAMC should contact the veteran 
and his representative and inform them of 
the requirements of 38 C.F.R. § 17.124 
for establishing a valid claim for 
entitlement to payment or reimbursement 
for unauthorized medical expenses.  The 
appellant should specifically be 
requested to provided documentary 
evidence that he paid or owes an 
additional $53.00 over the amount noted 
in the community ambulance company's 
invoice submitted in July 1999.  The VAMC 
should also request that the veteran 
provide a statement discussing the 
circumstances under which the $53.00 debt 
was incurred.  The veteran and his 
representative should be informed that VA 
will not obtain this evidence in his 
behalf.  See 38 U.S.C. § 5103A(a)(3).  
The appellant must then be given an 
opportunity to respond. 

2.  Thereafter, the RO should again 
review the veteran's claim for 
entitlement to payment or reimbursement 
for medical expenses incurred as a result 
of a November 12, 1998 motor vehicle 
accident.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

